UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1664


JEREMY C. SOUTHGATE, d/b/a Sound Spark Studios,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; BARACK H. OBAMA; ALLISON D.
BURROUGHS; MASSACHUSETTS INSTITUTE OF TECHNOLOGY;
ALPHABET INC., a/k/a Google; LYOR COHEN; WARNER MUSIC GROUP
CORP.; TIME WARNER INC.; THEORY ENTERTAINMENT, LLC;
IAC/InterActiveCorp; INTERACTIVECORPORATION; ACADEMY OF
MOTION PICTURE ARTS AND SCIENCES; NATIONAL ACADEMY OF
RECORDING ARTS & SCIENCES, INC.; INTERNATIONAL BUSINESS
MACHINES CORPORATION; SPOTIFY AB; STARBUCKS CORPORATION;
BILL, HILLARY & CHELSEA CLINTON FOUNDATION; SOUNDSPARK,
INC.; DOES 1 - 10,000,

                   Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-01047-LO-MSN)


Submitted: November 30, 2018                             Decided: December 7, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Jeremy C. Southgate, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia; Matthew Sheldon, GOODWIN PROCTER, LLP, Washington, D.C.; Wendy
Cohen McGraw, HUNTON ANDREWS KURTH, LLP, Norfolk, Virginia; Seth Abram
Schaeffer, MCGUIREWOODS, LLP, Richmond, Virginia; Craig Crandall Reilly,
Alexandria, Virginia; Brian Hunt Rowe, Washington, D.C., Christopher Tayback,
QUINN, EMANUEL, URQUHART & SULLIVAN, LLP, Los Angeles, California;
Christopher Emrich Ondeck, PROSKAUER ROSE, LLP, Washington, D.C.; Steven F.
Barley, Marc Andrew Marinaccio, Baltimore, Maryland, Jon M. Talotta, HOGAN
LOVELLS US LLP, McLean, Virginia; Patrick John Curran, Jr., Daniel Peter Reing,
DAVIS WRIGHT TREMAINE, LLP, Washington, D.C.; Joseph S. Cianfrani, David G.
Jankowski, KNOBBE MARTENS OLSON & BEAR, LLP, Irvine, California; David G.
Barger, GREENBERG TRAURIG, LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jeremy C. Southgate, doing business as Sound Spark Studios, appeals the district

court’s order granting Defendants’ motions to dismiss and dismissing with prejudice

Southgate’s civil complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Southgate v. United

States, No. 1:17-cv-01047-LO-MSN (E.D. Va. filed Apr. 9, 2018; entered Apr. 10, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           3